Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 10 May 2021. 
Claims 1-15 are pending. Claims 1, 2, 5, 6, 7, 11 are amended. Claims 12-15 are new.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 second line of last paragraph "an lower end" should read as "a lower end".  Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "process gas supply unit" (claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, "process gas supply unit" (claim 1) shall be interpreted as comprising gas supply line 44a, MFC 46a, and valve 48a, or equivalents thereof in light of Fig. 13 and paragraph [0027].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Further claim interpretation: claim 14 limitation “thermal insulating unit” does not invoke interpretation under U.S.C. 112(f) in the context of the rest of claim 14 limitation “thermal insulating unit containing the thermal insulating member.” Thus claim 14 limitation “thermal insulating unit” is interpreted to mean an enclosure, or container or box that is configured to contain the thermal insulating member which is a plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0256152 A1 having a PCT publishing date of 09 April 2014) in view of Seo et al. (US 2017/0022610 A1 having foreign priority date of July 23, 2015 and hereinafter referred to as “Seo”) and Murobayashi et al. (US 2012/0214317 A1 hereinafter “Murobayshi”). 
Regarding claim 1 Ogawa teaches a substrate processing apparatus (abstract, Fig. 1) comprising:
a reaction tube (comprising 203, Fig. 1, paragraph [0028]) defining a process chamber (comprising 201, Fig. 1, paragraph [0027]), wherein the process chamber comprises:
a process region (comprising first zone through fourth zone, Fig. 1, paragraph [0027]) where a substrate (comprising wafers 202, Fig. 1, paragraph [0027]) is processed; and
a thermal insulating region (comprising region of 201 below the fourth zone where the insulating member 218 is  disposed, Fig. 1, ; paragraph [0027]; this region is considered a thermal insulating region since insulating member 218 is disposed in this region ) under the process region (comprising first zone through fourth zone, Fig. 1), and the reaction tube (comprising 203, Fig. 1) comprises: 
a gas exhaust space (comprising gas exhaust chamber 201a, Fig. 1, paragraph [0034]) that protrudes toward an outside of the reaction tube (comprising 203, Fig. 1); 
a first exhaust (comprising at least one of the exhaust holes 203c corresponding to first zone through fourth zone, Fig. 1, paragraph [0034]) provided on a partition (comprising sidewall 203b, Fig. 1, paragraph [0048]) between the gas exhaust space (comprising 201a, Fig. 1) and the process region (comprising region of 201 including first zone through fourth zone, Fig. 1) and configured to exhaust an atmosphere of the process region (paragraph [0048], [0034]);
a second exhaust (comprising one of holes 203c adjacent to insulating member 218, Fig. 1, see annotated Fig. 1 of Ogawa below) provided on a partition (comprising 203b, Fig. 1) between the gas exhaust space (comprising 201a, Fig. 1) and the thermal insulating region (comprising region of 201 below the fourth zone where the insulating member 218 is  disposed, Fig. 1) and disposed at a height corresponding to the thermal insulating region (see annotated Fig. 1 of Ogawa below)  and configured to exhaust an atmosphere of the thermal insulating region (as understood from Fig. 1); and
a gas exhaust port  (comprising opening in reaction tube 203 connected to exhaust pipe 271, Fig, 1, see annotated Fig. 1 of Ogawa below)that communicates with the gas exhaust space and configured to connect the reaction tube to an exhaust pipe (comprising 271, Fig. 1, paragraph [0049]);
a substrate retainer (comprising boat 217, Fig. 1 , paragraph [0028]) configured to support the substrate (202, Fig. 1) in the process region (comprising first zone through fourth zone, Fig. 1) of the process chamber (comprising 201, Fig. 1);
a process gas supply unit interpreted under U.S.C. 112f as comprising and a pipe (comprising first reactive gas supply pipes 231a to 234a and second reactive gas supply pipes 331a to 334a,Fig. 2, paragraph [0040] and [0046]), mass flow controller (MFC) (comprising MFCs 251a to 254a and MFCs 351a to 354a, Fig. 2, paragraph [0040] and [0046]), and valve (comprising valves 261c to 264c, valves 261a to 264a, valves 361c to 364c and valves 361a to 364a, Fig. 2, paragraph [0040] and [0046]) and configured to 
a heater (comprising 207, Fig. 1, paragraph [0026]) installed outside the process chamber (comprising 201, Fig. 1) and configured to heat an inside of the process chamber(comprising 201, Fig. 1) (paragraph [0026]-[0027]);
a thermal insulating member (comprising 218, Fig. 1, paragraph [0055]) comprising at least one selected from the group consisting of a reflective plate and a thermal insulation plate (i.e.  interpreted to mean at least one reflect plate or at least one thermal insulation plate, in the instant case, at least one thermal insulation plate 218), and disposed under the substrate retainer (217, Fig. 1)(paragraph [0055]); and
an upper end of the second exhaust is lower than the thermal insulating member (comprising 218, Fig. 1) and higher than an lower end of the  reaction tube (203, Fig. 1) (see annotated Fig. 1 of Ogawa below) .

    PNG
    media_image1.png
    749
    1070
    media_image1.png
    Greyscale

Ogawa does not explicitly teach wherein the second exhaust partially overlaps with the gas exhaust port, and a lower end of the second exhaust is lower than an upper end of the gas exhaust port and a purge gas supply unit comprising a purge gas supply pipe and a valve, and configured to supply a purge gas that purges the thermal insulating region.
However, Seo teaches a substrate processing apparatus (wafer processing apparatus, abstract, title, Fig. 1) comprising a second exhaust (comprising exhaust slit hole 314, Fig. 1, 6-8, paragraph [0090]-[0091]) provided on a partition (comprising inner portion 310, Fig.9, paragraph [0090]) between the gas exhaust space (comprising exhaust path 301, Fig. 9) and a lower region of the  reaction tube 100 below the region where the substrate W are stacked (Fig. 1)  and disposed at a height corresponding to the lower region of the reaction tube 100 (Fig. 1 and 6) and configured to exhaust an atmosphere of the lower region of the reaction tube 100 wherein the second exhaust (comprising 314, Fig. 1) partially overlaps with the gas exhaust port 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second exhaust (Ogawa, see annotated Fig. 1 above) to partially overlap with the gas exhaust port  and a lower end of the second exhaust is lower than an upper end of the gas exhaust port  in view of teachings of Seo (gas exhaust slit hole 314 and exhaust hole 322,Fig. 1, paragraph [0090]) in the apparatus of Ogawa as a known suitable alternative configuration of an exhausting mechanism in a substrate processing apparatus which would enable more direct exhaustion of a lower region/thermal insulating region of a reaction tube (Seo: paragraph [0090]) for uniform substrate processing.
Ogawa in view of Seo as applied above do not explicitly teach a purge gas supply unit comprising a purge gas supply pipe and a valve, and configured to supply a purge gas that purges the thermal insulating region.
However, Murobayashi teaches a substrate processing apparatus (abstract, Fig. 2) including a purge gas supply unit (comprising nozzle 90, pipe 290, valve 293c, Fig. 2, Fig. 2) configured to supply a purge gas that purges the thermal insulating region (comprising boat insulation portion 34, Fig. 2; paragraph [0028] and [0044]) to enable purging and heat exchange, reduce particle generation and shorten a temperature adjustment time (paragraph [0007], [0076], [0103]).  Murobayashi further teaches that the purge gas supply unit comprises a pipe (290, Fig. 1) and valve (comprising 293c, Fig. 2) (paragraph [0046]-[0048]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add a purge gas supply unit comprising a purge gas supply pipe and valve, and configured to purge the thermal insulating region in view of teachings of Murobayashi in the apparatus of Ogawa in view of Seo to enable purging and heat exchange, 
Examiner notes that there does not appear to be any particular criticality for "an upper end of the second exhaust is lower than the thermal insulating member" as long as the second exhaust is capable of exhausting the insulating region in light of paragraph [0089]-[0091] of the instant invention.
Regarding claim 7, Ogawa in view of Seo and Murobayashi teaches all of the limitations of claim 1 as applied above and Ogawa further teaches wherein the reaction tube (comprising 203, Fig. 1) further comprises a nozzle (comprising first reactive gas supply nozzles 231-234 and second reactive gas supply nozzles 331-334, Fig. 1, paragraph [0029]) connected to the process gas supply unit ((comprising first reactive gas supply pipes 231a to 234a and second reactive gas supply pipes 331a to 334a,Fig. 2, paragraph [0040] and [0046]), mass flow controller (MFC) (comprising MFCs 251a to 254a and MFCs 351a to 354a, Fig. 2, paragraph [0040] and [0046]), and valve (comprising valves 261c to 264c, valves 261a to 264a, valves 361c to 364c and valves 361a to 364a, Fig. 2, paragraph [0040] and [0046])) and extended in a direction in which a plurality of substrates (202, Fig. 1) including the substrate are stacked, the nozzle comprising gas supply holes (comprising gas supply holes 231h-234h and 331h to 334h, Fig. 1, paragraph [0030]) through which a gas is supplied toward the substrates (paragraph [0030]-[0032], [0040], [0046]).
Regarding claim 9, Ogawa in view of Seo and Murobayashi teaches all of the limitations of claim 1 as applied above and Ogawa further teaches wherein the process gas supply unit comprises: a first gas supply pipe (comprising first reactive gas supply pipes 231a to 234a, Fig. 2, paragraph [0040]) connected to a nozzle (comprising first reactive gas supply nozzles 231-234, Fig. 1, paragraph [0029]) and configured to supply at least one of a source gas and a reaction gas (i.e. reactive gase); a first mass flow controller (comprising MFCs 251a to 254a, Fig. 2, paragraph [0040]) configured to control a flow through the first gas supply pipe (comprising first reactive 
Regarding claim 13, Ogawa in view of Seo and Murobayashi teaches all of the limitations of claim 1 as applied above including a thermal insulating region and a second exhaust (see annotated Fig. 1 of Ogawa above), and a purge gas supply unit comprising a pipe and a valve (see teachings of Murobayshi given above under claim 1).
Ogawa in view of Seo and Murobayashi as applied above does not explicitly teach a supply port disposed in the thermal insulating region at a height higher than that of the second exhaust and communicated with the purge gas supply unit (comprising a pipe and a valve).
However, Murobayashi teaches a purge gas supply port (comprising holes 90a of nozzle 90, Fig. 2, paragraph [0046]) disposed in the thermal insulating region (comprising region where boat insulation portion 34 is disposed, Fig. 2, paragraph [0045]) and further teaches that the purge gas supply unit comprising a pipe (comprising 290, Fig. 1, paragraph [0046]) and valve (comprising 293c, Fig. 2, paragraph [0046]) is communicated with the purge gas supply port (90a, Fig. 2). Murobayashi further teaches in Fig. 2 that the purge gas supply port 90a has an uppermost portion that is aligned at a height near the top of the thermal insulating member 34 as understood from Fig. 2. Murobayashi teaches that such a configuration can enable purging 
Additionally, Ogawa as discussed above in claim 1 already teaches that the upper end of the second exhaust (see annotated Fig. 1 of Ogawa above) is disposed below the thermal insulating member (i.e. at a height lower than the thermal insulating member) as discussed in detail above in claim 1 rejections.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a supply port of purge gas disposed in the thermal insulating region at a height higher than that of the second exhaust (i.e. disposing the supply port in a place near the top of the thermal insulating member) and communicated with the purge gas supply unit (comprising a pipe and a valve) in view of teachings of Murobayashi and Ogawa in the apparatus of Ogawa in view of Seo and Murobayashi to enable purging and heat exchange, reduce particle generation and shorten a temperature adjustment time (Murobayashi: paragraph [0007], [0076], [0103]) of the region which includes an upper part of the thermal insulating member or the upper part of the thermal insulating region.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0256152 A1 having a PCT publishing date of 09 April 2014) in view of Seo et al. (US 2017/0022610 A1 having foreign priority date of July 23, 2015 and hereinafter referred to as “Seo”) and Murobayashi et al. (US 2012/0214317 A1 hereinafter “Murobayshi”)as applied to claim 1, 7, 9, 13 above and further in view of Jung et al. (US 2018/0090322 A1 having foreign priority date of 14 April 2015, hereinafter “Jung”).
Regarding claim 2, Ogawa in view of Seo and Murobayashi teach all of the limitations of claim 1 above including a first exhaust (Ogawa: comprising at least one of the exhaust holes 203c corresponding to first zone through fourth zone, Fig. 1, paragraph [0034]) and a second 
Ogawa further teaches that the first exhaust (comprising exhaust holes 203c corresponding to first zone through fourth zone, Fig. 1, paragraph [0034]) comprises a plurality of gas exhaust slits (comprising exhaust holes 203c corresponding to first zone through fourth zone, Fig. 1, paragraph [0034], [0048] ) corresponding to the substrates (wafer 202, Fig. 1).
Ogawa in view of Seo and Murobayashi as applied above do not explicitly teach that an opening area of the second exhaust is greater than that of each of the plurality of the gas exhaust slits but is smaller than a total opening area of the plurality of the gas exhaust slits.
However, Ogawa further teaches that a second exhaust (see annotated Fig. 1 of Ogawa above) has an opening area smaller than a total opening area of the plurality of gas exhaust holes 203c in the first through fourth zones corresponding to the processing area (as understood from Fig. 1) (paragraph [0027],[0048]).
Additionally, Seo further teaches that a second exhaust (comprising 314, Fig. 1) has an opening area smaller than a total opening area of slit 312 (Fig. 7) (In other words, slit 312 has an open area corresponding to the opening area of a plurality of gas exhaust slits positioned corresponding to the substrates).
Further, Jung teaches that the opening area of an exhaust (i.e. size/width/height) is a result effective variable wherein changing the opening area changes a flow rate of gas through the opening/hole (paragraph [0079]-[0082]). Jung further teaches adjusting the size/opening area of the exhaust slit depending on the volume in the process chamber (first tube 120, Fig. 1) and  flow conditions in the process chamber (paragraph [0080]) as well as the relative positioning of the exhaust slit/hole with respect to the exhaust line (paragraph [0082]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the sizes/opening area of each exhaust in view of teachings of .
Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0256152 A1 having a PCT publishing date of 09 April 2014) in view of Seo et al. (US 2017/0022610 A1 having foreign priority date of July 23, 2015 and hereinafter referred to as “Seo”) and Murobayashi et al. (US 2012/0214317 A1 hereinafter “Murobayshi”) and Jung et al. (US 2018/0090322 A1 having foreign priority date of 14 April 2015) as applied to claim 2 above and further in view of Saito (US 6,444,940 B1 hereinafter “Saito”).
Regarding claim 3, Ogawa in view of Seo, Murobayashi and Jung as applied above teach all of the limitations of claim 2 above, but do not explicitly teach a subheater comprising a heater wire disposed above the thermal insulating member inside the process chamber and configured to heat the substrate from below.
However, Saito teaches a substrate processing apparatus (abstract, Fig. 1-4, 6, 7) including a subheater (comprising heating unit 5, Fig. 1-4, 6, 7) comprising a heater wire (comprising heater lines 52, Fig. 3, 4; col 8 line 23-27) disposed above the thermal insulating member (comprising insulating member 44, Fig. 2, 3, col 5 line 22-47; comprising fin 91, Fig. 7; col 9 line 5-9) inside the process chamber (comprising reaction tube 2, Fig. 1, col 4 line 37; comprising reaction tube 8, Fig. 6, col 8 line 45-47) and configured to heat the substrate (wafer W, Fig. 1 and 6) from below (col 6 line 45-65). Saito further teaches that such a configuration can reduce the amount of heat dissipated to the outside atmosphere and shorten temperature stabilization time thus improving throughput (col 7 line 47-64).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a a subheater comprising a heater wire disposed above the thermal insulating member (Ogawa: 218, Fig. 1) inside the process chamber and configured to heat the substrate from below in view of teachings of Saito in the apparatus of Ogawa in view of Seo, 
Regarding claim 8, Ogawa in view of Seo, Murobayashi, Jung and Saito teaches all of the limitations of claim 3 as applied above and Saito further teaches that the subheater (comprising 5, Fig. 1 and 6) is supported in parallel to one of the substrates (W, Fig. 1 and 6).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0256152 A1 having a PCT publishing date of 09 April 2014) in view of Seo et al. (US 2017/0022610 A1 having foreign priority date of July 23, 2015 and hereinafter referred to as “Seo”) and Murobayashi et al. (US 2012/0214317 A1 hereinafter “Murobayshi”)as applied to claim 1, 7, 9, 13 above and further in view of Matsuura et al. (US 2009/0305512 A1 hereinafter Matsuura).
Regarding claim 4, Ogawa in view of Seo and Murobayashi teaches all of the limitations of claim 1 as applied above including a thermal insulating member (Ogawa: 218, Fig. 1, paragraph [0055]).
Ogawa further teaches a support member (comprising insulating plate holder, not shown but disclosed in paragraph [0055]) supporting the thermal insulating member (i.e. plurality of insulating plates as disclosed in paragraph [0055]).
Ogawa in view of Seo and Murobayashi as applied above do not explicitly teach a base member fixed to an upper end of a rotary shaft and supporting the support member.
However, Matsuura teaches a support member (comprising 15b, Fig. 1 and 4) supporting the thermal insulating member (comprising heat shield plate15c, Fig. 1 and 4) and a base member (comprising lower plate 15a and rotation table 14, Fig. 1 and 4) supporting the support member (comprising columns 15b) (paragraph [0034]). Matsuura further teaches a rotation drive mechanism (16, Fig. 1 and 4, paragraph [0034]) and appears to show a shaft connected to the base member (comprising 15a and 14, Fig. 1 and 4).
Additionally, Ogawa further teaches a rotary shaft (comprising rotation shaft 265, Fig. 1) having an upper end fixed to a bottom/base of a thermal insulating unit (comprising insulating member 218, Fig. 1) enabling rotation of the boat (paragraph [0053]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a base member to be fixed to an upper end of a rotary shaft and supporting the support member in view of teachings of Matsuura and Ogawa in the apparatus of Ogawa in view of Seo and Murobayashi as a known alternative configuration of substrate processing apparatus enabling support and rotation of a thermal insulating member along with the substrate for uniform substrate processing.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0256152 A1 having a PCT publishing date of 09 April 2014) in view of Seo et al. (US 2017/0022610 A1 having foreign priority date of July 23, 2015 and hereinafter referred to as “Seo”) and Murobayashi et al. (US 2012/0214317 A1 hereinafter “Murobayshi”) as applied to claim 1, 7, 9, 13 above and further in view of Christensen (US 5,062,386 A).
Regarding claim 5, Ogawa in view of Seo and Murobayashi teach all of the limitations of claim 1 as applied above and further teach a method comprising (a) placing the substrate (Ogawa: wafers 202, Fig. 1) on the substrate retainer (Ogawa: boat 217, Fig. 1, paragraph [0028], [0063]); and (b) processing the substrate while supplying the process gas into the process chamber with the process gas supply unit (Ogawa: comprising first reactive gas supply pipes 231a to 234a and second reactive gas supply pipes 331a to 334a; mass flow controller (MFC) (comprising MFCs 251a to 254a and MFCs 351a to 354a); and valve (comprising valves 261c to 264c, valves 261a to 264a, valves 361c to 364c and valves 361a to 364a) Fig. 2; paragraph [0040] and [0046]; [0156], [0172], [0174]).
Ogawa in view of Seo and Murobayashi as applied above in claim 1 do not explicitly teach wherein in the step (b) the inside of the thermal insulating region is purged with the purge gas 
However, Christensen teaches a substrate processing apparatus (inductively heated pancake epitaxial reactor, abstract, Fig. 1) comprising a purge gas supply unit (comprising sealed tube 53, Fig. 1, col 6 line 34-39) configured to supply a purge gas into a thermal insulating region(comprising RF coil housing 43 comprising of base plate member 44 and dielectric cover 40 which are both made of quartz (i.e. a thermally insulating material) (col 6 line5-17), Fig. 1, 6, 7; col 6 line 27-31) and further teaches supplying the purge gas into the thermal insulating unit (comprising coil housing 43 comprising of base plate member 44 and dielectric cover 40 which are both made of quartz (i.e. a thermally insulating material) (col 6 line5-17), Fig. 1, 6, 7) while process gas (i.e. comprising dichlorosilane, trichlorosilane, or tetrachloride) is being supplied into the process chamber (i.e. bell jar) (col 10 line 62-col 11 line 33). Christensen further teach that the purge gas supplied to the thermal insulating unit (i.e. coil housing) prevents deposition onto the heater (i.e. RF induction coil) (col 7 line 24-27) and inhibits release of unwanted gaseous constituents into the atmosphere in the deposition zone (col 2 line 58-62).
Additionally, Murobayashi teaches a purge gas supply unit as taught and applied in claim 1 rejection.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supply purge gas from the purge gas supply unit to purge the inside of the thermal insulating region while supplying the process gas into the process chamber with the process gas supply unit in view of teachings of Christensen in the apparatus/method of Ogawa in view of Seo and Murobayashi to prevent contamination/introduction of unwanted gas in the processing chamber (Christensen: col 2 line 58-62, col 7 line 24-27).
Claim 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0256152 A1 having a PCT publishing date of 09 April 2014) in view of Seo et al. (US 2017/0022610 A1 having foreign priority date of July 23, 2015 and hereinafter referred to as “Seo”) and Murobayashi et al. (US 2012/0214317 A1 hereinafter “Murobayshi”) as applied to claim 1, 7, 9, 13 above and further in view of Horie et al. (JP2002222806 hereinafter “Horie” and referring to English Machine Translation).
Regarding claim 10, Ogawa in view of Seo and Murobayashi teaches all of the limitations of claim 1 as applied above and Ogawa further teaches that the gas exhaust space (comprising 201a, Fig. 1) is on the outside of the process chamber (comprising 201, Fig. 1).
Ogawa in view of Seo and Murobayashi does not explicitly teach a gas supply space protruding toward the outside of the reaction tube so as to face the gas exhaust space wherein the gas supply space is on the outside of the process chamber, wherein the process chamber and the gas supply space are divided by a partition.
However, Horie teaches a substrate processing apparatus (Fig. 3 and 4, paragraph [0001]) including a gas supply space (comprising gas reservoir 38b, Fig. 3 and 4, paragraph [0048]) protruding (i.e. bulging) toward the outside of the reaction tube (comprising film forming chamber 10, Fig. 3 and 4, paragraph [0048] ) so as to face the gas exhaust space (comprising gas exhaust passage 66, Fig. 3 and 4, paragraph [0050]) wherein the gas supply space (comprising 66, Fig. 3 and 4) is on the outside of the process chamber (comprising inner space of chamber 10 where wafers W on substrate holder 12 are disposed, Fig. 3 and 4), wherein the process chamber and the gas supply space (comprising 38b, Fig. 3 and 4) are divided by a partition (comprising inner wall 10b, Fig. 3 and 4, paragraph [0048]). Horie further teaches that such a configuration can enable uniform distribution of gas flow across a wafer/substrate (paragraph [0051]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/add/configure the apparatus to comprise a gas supply space protruding toward the outside of the reaction tube so as to face the gas exhaust space wherein the gas supply space is on the outside of the process chamber, wherein the process chamber and 
Regarding claim 11, Ogawa in view of Seo and Murobayashi and Horie teaches all of the limitations of claim 10 as applied above.
Ogawa further teaches a nozzle (comprising 231-234, 331-334, Fig. 2, paragraph [0029])  connected to the process gas supply unit ((comprising first reactive gas supply pipes 231a to 234a and second reactive gas supply pipes 331a to 334a,Fig. 2, paragraph [0040] and [0046]), mass flow controller (MFC) (comprising MFCs 251a to 254a and MFCs 351a to 354a, Fig. 2, paragraph [0040] and [0046]), and valve (comprising valves 261c to 264c, valves 261a to 264a, valves 361c to 364c and valves 361a to 364a, Fig. 2, paragraph [0040] and [0046])) and extended in a direction in which a plurality of substrates including the substrate (202, Fig. 1) are stacked, the nozzle comprising gas supply holes (231h-234h and 331h-334h, Fig. 2, paragraph [0030]-[0031]) through which a gas is supplied toward the substrates (202, Fig. 1). Regarding limitation “nozzle provided in the gas supply space,” this is taught in claim 10 when modifying the apparatus of modified Ogawa in view of  teachings of Horie as applied above in claim 10 rejection.
Alternative rejection Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0256152 A1 having a PCT publishing date of 09 April 2014) in view of Seo et al. (US 2017/0022610 A1 having foreign priority date of July 23, 2015 and hereinafter referred to as “Seo”) and Yamazaki et al. (US 2010/0035437 A1 hereinafter “Yamazaki”). 
Regarding claim 1 (alternative rejection), Ogawa teaches a substrate processing apparatus, wherein teachings of Ogawa and Seo are already discussed above and shall not be repeated hereunder. 
Ogaw in view of Seo as applied above do not explicitly teach a purge gas supply unit comprising a purge gas supply pipe and a valve, and configured to supply a purge gas that purges the thermal insulating region.
However, Yamazaki teaches a substrate processing apparatus (process furnace, abstract, Fig. 4, paragraph [0162]) including a purge gas unit comprising a pipe (comprising barrier gas supply pipe 240K, Fig. 4) and a valve (comprising on/off valve 241K, Fig. 4) (paragraph [0166]) and configured to supply purge gas (i.e. inert gas) that purges the thermal insulating region (i.e. the lower region of the chamber where gas penetration preventing cylinder 217f (labeled as 218f in Fig. 4) is disposed; the lower region is considered a thermal insulating region since the gas penetrating preventing cylinder 217f is comprised of a heat/thermal insulating material such as quartz (paragraph [0057])). Yamazaki teaches that such a configuration can enable preventing process gas and unwanted film deposition on the sidewalls of the chamber in this lower region (paragraph [0167]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add/provide a purge gas unit comprising a pipe and a valve and configured to supply purge gas that purges the thermal insulating region (Ogawa: comprising region of 201 below the fourth zone where the insulating member 218 is  disposed, Fig. 1) in view of teachings of Yamazaki in the apparatus of Ogawa in view of Seo to enable purging the thermal insulating region so that process gases can be prevented from flowing to the thermal insulating region and prevent film deposition on the sidewalls of the chamber (Yamazaki: paragraph [0167]) in the lower region/thermal insulating region.
Claim 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2014/0256152 A1 having a PCT publishing date of 09 April 2014) in view of Seo et al. (US 2017/0022610 A1 having foreign priority date of July 23, 2015 and hereinafter referred to as “Seo”) and Yamazaki et al. (US 2010/0035437 A1 hereinafter “Yamazaki”) as applied to claim 1 alternative rejection above and further in view of Haribuchi (JPH07122512 and referring to English Machine Translation) and Yamaguchi et al. (US 2003/0183614 A1 hereinafter “Yamaguchi ‘614”). 
Regarding claim 12, Ogawa in view of Seo and Yamazaki as applied above teaches all the limitations of claim 1 (see claim 1 alternative rejection above) but does not explicitly teach an exhaust hole located at a height lower than that of the second exhaust and through which the purge gas is discharged into the process chamber.
However, Yamaguchi ‘614 teaches a substrate processing apparatus (abstract, Fig. 1 and 6) providing a heat insulating cylinder (comprising revolving insulating unit 57, Fig. 6, paragraph [0064]) enclosing the heat insulating plates (55, Fig. 6, paragraph [0064]) to prevent the heat insulating plates from being contaminated by reactants and non-reacted residues of the processing gases (paragraph [0064]).
Further, Haribuchi teaches a substrate processing apparatus (heat treatment apparatus, Fig. 3) comprising a purge gas supply unit (32a, Fig. 3, paragraph [0019]) configured to purge the inside of a heat insulating cylinder (33, Fig. 3) and an exhaust hole (comprising inert gas flow holes 33A, Fig. 3) located at the bottom of the heat insulating cylinder (comprising 33, Fig. 3) through which purge gas/inert gas is discharged into the process chamber (reaction tube 31, Fig. 3 (paragraph [0019]). Haribuchi teaches that such a configuration can enable preventing film formation/impurity source adhering on a portion of the substrate processing apparatus such as a joint (paragraph [0019]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heat/thermal insulating enclosure (Yamaguchi ‘614: 57, Fig. 6 paragraph [0064]) surrounding the thermal insulating member (i.e. heat insulating plates of 
Regarding claim 14, Ogawa in view of Seo, Yamazaki, Yamaguchi ‘614 and Haribuchi teaches all of the limitations of claim 12 above and further teaches a thermal insulating unit (Haribuchi: 33, Fig. 3; Yamaguchi ‘614: 57, Fig. 6, paragraph [0064]) containing the thermal insulating member (Ogawa: 218, Fig. 1, paragraph [0055]) and configured to be purged with the purge gas, wherein the exhaust hole is formed at a bottom of the thermal insulating unit. (As discussed above in claim 12 rejection, the apparatus of Ogawa in view of Seo and Yamazaki was modified per teachings of Yamaguchi ‘614 to include a thermal insulating enclosure to surround the heat insulating plate 218 of Ogawa and the apparatus of Ogawa in view of Seo and Yamazaki was further modified to have the purge gas purge the thermal insulating enclosure and also have an exhaust hole at the bottom in light of teachings of Haribuchi, as discussed in detail above in claim 12 rejection).
Claim 1, 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2014/0087565 A1 hereinafter “Yamaguchi ‘565”) in view of Seo et al. (US 2017/0022610 A1 having foreign priority date of July 23, 2015 and hereinafter referred to as “Seo”). 
Regarding claim 1, Yamaguchi '565 teaches a substrate processing apparatus (comprising vertical process furnace 202, Fig. 1, 13, 14; paragraph [0027]) comprising:
a reaction tube (comprising 203 having outer tube 203a and  inner tube 203b,  Fig. 1, 13, 14; paragraph [0029] ) defining a process chamber (comprising process chamber 201, Fig. 1, 13, 14; paragraph [0034]), wherein the process chamber comprises: a process region (comprising upper region of process chamber 201 above plurality of insulating plates 218, Fig. 1, 13, 14) where a substrate (comprising wafer 200, Fig. 1, 13, 14, paragraph [0027]) is processed ; and 
a thermal insulating region (comprising region of process chamber 201 where insulating plates 218 are disposed i.e. insulating plate arrangement region, Fig. 1, 13, 14; paragraph [0031], [0061]) under the process region (comprising upper region of process chamber 201 where wafers/substrate 200 are disposed), and the reaction tube comprises:
a gas exhaust space (comprising container shaped space 250, Fig. 1, 13, 14; paragraph [0056] ) that protrudes (i.e. extends or projects) toward an outside of the reaction tube (comprising 203, Fig. 1, 13, 14);
a first exhaust  (comprising upper end communication section 270, Fig. 1 and 14, paragraph [0031]; see also different configurations of upper end communication section 270 in Fig. 8A-8L, para [0159]) provided on a partition (comprising wall of inner tube 203b, Fig. 1 and 14; paragraph [0031]) between the gas exhaust space (comprising 250, Fig. 1, 13, 14) and the process region (comprising upper region of 201 where wafers 200 are disposed, Fig. 1, 13, 14) and configured to exhaust an atmosphere of the process region (comprising upper region of 201 where wafers 200 are disposed, Fig. 1, 13, 14; paragraph [0031]) (as understood from Fig. 1 and 14, the communication section 270 is 
a second exhaust (comprising lower end communication section 270, Fig. 13; see also different configurations of lower end communication section 270 in Fig. 9A-9H, para [0159] )provided on a partition (comprising wall of inner tube 203b, Fig. 13) between the gas exhaust space (comprising 250, Fig. 13) and the thermal insulating region (comprising region of 201 where insulating plates 218 are disposed, Fig. 13) and disposed at a height corresponding to the thermal insulating region and configured to exhaust an atmosphere of the thermal insulating region (as understood from Fig. 13, second exhaust 270 is located at the height where insulating plates 218 are disposed and is communicating with the region where insulating plates 218 are disposed and thus is configured to exhaust said insulating region)[note: paragraph [0159] discloses that the apparatus can having a structure that has both first exhaust (upper end communication section 270, Fig. 8A-8L) and second exhaust (lower end communication section 270, Fig. 9A-9H); and
a gas exhaust port (comprising opening in manifold 209 which connects to pipe 231, Fig. 1, 13, 14; paragraph [0056]) that communicates with the gas exhaust space (comprising 250, Fig. 1, 13, 14 ) and configured to connect the reaction tube (comprising 203, Fig. 1, 13, 14) to an exhaust pipe (comprising exhaust pipe 231, Fig. 1, 13, 14; paragraph [0056]);
a substrate retainer (comprising boat 217, Fig. 1, 13, 14; paragraph [0031]) configured to support the substrate (comprising 200, Fig. 1, 13, 14) in the process region (comprising upper region of 201 where substrate 200 is disposed, Fig. 1, 13, 14) of the process chamber (comprising 201, Fig. 1, 13, 14); 
a process gas supply unit interpreted under U.S.C 112 (f) as comprising gas supply line (comprising gas supply pipes 232a to 232d, Fig. 1, 13, 14, paragraph [0048]), MFC (comprising 241a to 241d, Fig. 1, 1,3 14, paragraph [0048]), and valve (comprising 243a to 243d, Fig. 1, 13, 14, paragraph [0048]) , or equivalents thereof configured to supply a process gas into the process chamber (comprising 201, Fig. 1, 13, 14) (paragraph [0048]);
a heater (comprising heater 207, Fig. 1, 13, 14, paragraph [0028]) installed outside the process chamber (comprising 201, Fig. 1, 13, 14) and configured to heat an inside of the process chamber (comprising 201, Fig. 1, 13, 14) (paragraph [0028]-[0029],[0062], [0077]);
a thermal insulating member (comprising insulating plates 218, Fig. 1, 13, 14; paragraph[0061]) comprising at least one selected from the group consisting of a reflective plate and a thermal insulation plate (i.e. interpreted to mean at least one reflect plate or at least one thermal insulation plate, in the instant case, at least one thermal insulation plate 218), and disposed under the substrate retainer (comprising 217, Fig. 1, 13, 14); and
a purge gas supply unit comprising a purge gas supply pipe (comprising 232e and 232f, Fig. 1, 13, 14; paragraph [0078]) and a valve (comprising 243e and 243f, Fig. 1 ,13, 14; paragraph [0078]), and configured to supply a purge gas that purges the thermal insulating region (since paragraph [0078] teaches that the process chamber 201 is purge and that thermal insulating region is the lower portion of the process chamber 201 where insulating plates 218 are disposed (i.e. insulating plate arrangement region, paragraph [0061]) it is understood that the entire processing chamber 201 including thermal insulating region would be purged),
 an upper end of the second exhaust (comprising 270, Fig. 13) is lower than the thermal insulating member (comprising 218, Fig. 13, paragraph [0031]; note the upper 
Yamaguchi ‘565 does not explicitly teach wherein the second exhaust partially overlaps with the gas exhaust port and a lower end of the second exhaust is lower than an upper end of the gas exhaust port.
However, Seo teaches a substrate processing apparatus (wafer processing apparatus, abstract, title, Fig. 1) comprising a second exhaust (comprising exhaust slit hole 314, Fig. 1, 6-8, paragraph [0090]-[0091]) provided on a partition (comprising inner portion 310, Fig.9, paragraph [0090]) between the gas exhaust space (comprising exhaust path 301, Fig. 9) and a lower region of the  reaction tube 100 below the region where the substrate W are stacked (Fig. 1)  and disposed at a height corresponding to the lower region of the reaction tube 100 (Fig. 1 and 6) and configured to exhaust an atmosphere of the lower region of the reaction tube 100 wherein the second exhaust (comprising 314, Fig. 1) partially overlaps with the gas exhaust port (comprising exhaust hole 322, Fig. 1, paragraph [0090]-[0091]) and a lower end of the second exhaust (comprising 314, Fig. 1) to enable exhaustion of gases in the lower region of the reaction tube(paragraph [0090]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second exhaust (Yamaguchi ‘565: 270, Fig. 13) to partially overlap with the gas exhaust port (Yamaguchi ‘565: comprising opening in manifold 209 which connects to pipe 231, Fig. 1, 13, 14; paragraph [0056]) and a lower end of the second exhaust is lower than an upper end of the gas exhaust port in view of teachings of Seo  (gas exhaust slit hole 314 and exhaust hole 322,Fig. 1, paragraph [0090]) in the apparatus of Yamaguchi ‘565 as a known suitable alternative configuration of an exhausting mechanism in a substrate processing apparatus which would enable more direct exhaustion of a lower region/thermal insulating region of a reaction tube (Seo: paragraph [0090]) for uniform substrate processing.
Examiner notes that there does not appear to be any particular criticality for "an upper end of the second exhaust is lower than the thermal insulating member" as long as the second exhaust is capable of exhausting the insulating region in light of paragraph [0089]-[0091] of the instant invention.
Regarding claim 6, Yamaguchi ‘565 in view of Seo teaches all of the limitations of claim 1 and Yamaguchi ‘565 further teaches (see annotated Fig. 13 of Yamaguchi ‘565 below) wherein the reaction tube (comprising 203, Fig. 1, 13, 14) further comprises a flange that protrudes (i.e. extends outward) toward the outside of the reaction tube at the lower end of the reaction tube, and wherein the gas exhaust space (comprising 250, Fig. 1, 13, 14) connects with the flange and extends to an upper end of the reaction tube.

    PNG
    media_image2.png
    740
    780
    media_image2.png
    Greyscale

Regarding claim 15, Yamaguchi ‘565 in view of Seo teaches all of the limitations of claim 1 and 6 above and Yamaguchi ‘565 further teaches a manifold (comprising manifold 209, Fig. 1, 13, 14) provided under the flange (see annotated Fig. 13 of Yamaguchi ‘565 above) and having a diameter (i.e. at least an outer diameter as understood from annotated Fig. 13 above) greater than that of an inner wall of the reaction tube (comprising wall of inner tube 203b, Fig. 1, 13, 14) such that an annular space (in light of top view of the apparatus in Fig. 2, the apparatus has a circular cross sectional shape and therefore the space inside 209 is understood to be annular) is formed inside the manifold (comprising 209, Fig. 1, 13, 14) and under the flange, and wherein the gas exhaust space (comprising 250, Fig. 13) connects with the flange and extends to the upper end of the reaction tube (see annotated Fig. 13 of Yamaguchi ‘565 above).
Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below.
 Applicant argues (remarks page 8-9) regarding claim 1 that none of the cited prior art of record (Matsuura, Ogawa, Seo, Murobayashi) teaches amended claim limitation “an upper end of the second exhaust is lower than the thermal insulating member and higher than a lower end of the reaction tube, and a lower end of the second exhaust is lower than an upper end of the gas exhaust port.”
Examiner responds that claim 1 rejection has been modified as necessitated by applicant’s amendments. Currently claim 1 is rejected as being unpatentable over Ogawa in view of Seo and Murobayashi or alternatively Yamazaki and additionally unpatentable over Yamaguchi ‘565 in view of Seo as discussed in detail in claims rejections above. Matsuura is no longer cited to teach the limitations of claim 1 and thus arguments directed to Matsuura are moot. Regarding Ogawa, teachings/interpretation of Ogawa are modified as necessitated by applicant’s amendments. Ogawa does teach limitations “an upper end of the second exhaust is 
In light of the above, independent claim 1 is rejected. 
Additionally, dependent claims 2-11 and new claims 12-15
Examiner notes that possible  claim 1 amendments to further include limitations that more specifically detail the structure of the purge gas supply system (instant application 72B, Fig. 2), the thermal insulating enclosure (instant application 74, Fig. 14), the purge exhaust (instant application exhaust hole 70a, Fig. 14), and second exhaust (instant application 80, Fig. 10 and 14) and their structural configuration with respect to one another to better capture how the purge gas flows through the thermal insulating region, might help to further differentiate the instant application from the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/              Examiner, Art Unit 1716   


/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716